DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 8/11/2022 has been entered. The amendment filed on 8/11/2022 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: an aerosol delivery device, accessory that can be “locked” and “unlocked”.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-51 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Setchell et al. (Setchell et al. – 2020/0140256; herein after referred as “Setchell”).
Regarding claim 28, Setchell discloses a system comprising: 
an age verification system configured to verify an age of a user (Setchell; figures 6; par. 0084 – age verification system 1102); 
an aerosol delivery device comprising: 
hardware that provides aerosol to the user (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic); and an accessory configured to provide access to age restricted material of the aerosol delivery device when the accessory is unlocked, wherein the accessory is unlocked when the user is authenticated with the age verification system (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic).  
Regarding claim 29, Setchell discloses the system of claim 28, wherein the user is authenticated by the accessory communicating with the age verification system (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated).  
Regarding claim 30, Setchell discloses the system of claim 29, wherein the accessory further comprises authentication circuitry configured for communication with the age verification system (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated).    
Regarding claim 31, Setchell discloses the system of claim 28, wherein the accessory couples a power supply with the aerosol delivery device (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated).  
Regarding claim 32, Setchell discloses the system of claim 31, further comprising a host device coupled with the accessory, wherein the host device provides communication with the age verification system over a network (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different decices such as the fuel pump 1103 and age verification system 1102).  
Regarding claim 33, Setchell discloses the system of claim 32, further comprising a network through which the age verification system is coupled with the host device (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different decices such as the fuel pump 1103 and age verification system 1102; par. 0095, 0102 – host system).  
Regarding claim 34, Setchell discloses an accessory for an aerosol delivery device comprising: an interface that is configured to provide access to age restricted material within the aerosol delivery device; and authentication circuitry that is configured to receive an age verification of a user, wherein the access is not provided to the aerosol delivery device without the age verification (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different decices such as the fuel pump 1103 and age verification system 1102).  
Regarding claim 35, Setchell discloses the accessory of claim 34, wherein the interface comprises a switch configured to provide the access via an interface on the accessory to the aerosol delivery device upon the age verification, and further wherein the switch does not allow the access via the interface when the age verification fails (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308).  
Regarding claim 36, Setchell discloses the accessory of claim 34, wherein the age verification comprises an authentication that includes communicating with an age verification system over a network (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308).  
Regarding claim 37, Setchell discloses the accessory of claim 36, wherein the authentication is required and references the age verification of the user (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport).  
Regarding claim 38, Setchell discloses the accessory of claim 36, wherein an initial age verification operation is performed using identifying documentation (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport).  
Regarding claim 39, Setchell discloses the accessory of claim 34, wherein the age verification comprises an initial age verification for a user and comprises subsequent authentications of that user (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport).  
Regarding claim 40, Setchell discloses the accessory of claim 39, wherein the initial age verification comprises an association of a user with an age, such that the subsequent authentications comprises requests to authenticate the association with the user (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 41, Setchell discloses the accessory of claim 40, wherein the initial age verification occurs around a time of purchase (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 42, Setchell discloses the accessory of claim 39, further comprising 1/O components to facilitate connection to one or more user interfaces (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 43, Setchell discloses the accessory of claim 39, wherein subsequent authentications compares data for subsequent authentications to data stored from the initial age verification for the user (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 44, Setchell discloses the accessory of claim 34, further comprising a sensor configured to detect a passive data-source (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 45, Setchell discloses the accessory of claim 34, wherein the accessory is configured to be a host device (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 46, Setchell discloses the accessory of claim 45, wherein the host device is configured to communicate with an age verification system over a network regarding the age verification (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 47, Setchell discloses the accessory of claim 45, wherein the host device is configured to communicate with the accessory through electric pulses or data pulses (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 48, Setchell discloses the accessory of claim 34, wherein the aerosol delivery device comprises a bus for assisting with delivery of the age restricted material (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 49, Setchell discloses the method for operating a charging accessory with an age restricted device, the method comprising: receiving an age verification for a user; accessing, when the age verification is authenticated, the age restricted device; and preventing from accessing, when the age verification is not authenticated, the age restricted device (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 50, Setchell discloses the method of claim 49, further comprising: communicating, over a network, with an age verification system for receiving the age verification of the user (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  
Regarding claim 51, Setchell discloses the method of claim 50, wherein the age verification comprises information on whether the user has a verified age or not (Setchell; figures 6; par. 0084 – age verification system 1102, fuel pump 1103, lock 1104b, activating the fuel  pump 1103; figure 7 – fuel pump 1103 having interfaces, keypad, card reader, camera, mic, age block diagram illustrating the age verification circuitry, authentication circuitry 1302 may operate to perform authentication or may also be used for the initial age verification; figures 2, 6, 9 ; par. 0022, 0083, 0084, 0085, 0094, 0100 - card reader, bio-sensors, microphone may be used for age verification, age verification system 1102 provides an indication as to whether a user/device should be authenticated; par. 0099 – wireless network for communication between different devices such as the fuel pump 1103 and age verification system 1102; par. 0023, 0039, 0044, 0051, 0057, 0076, 0088, 0092, 0102  – switch for activating the fuel pump, switch 1308; par. 0086, 0093, 0100 – age verification data/document stored in the database, identification documentation such as driver’s license or passport, referenced for subsequent authentication).  

					Remarks
The response filed on 8/11/2022 has been considered but is not considered persuasive. 
The claimed limitations such as “hardware that provide aerosol”, “accessory” that can be unlocked in responsive to age verification system, are not found in the specification of any of the parent application. The examiner has reviewed the specification of the most current parent application PCT/US19/55337, but supports for these limitations are not found. The provisional application 62/755,037, as cited by applicant, does include proper supports for the claimed limitations, but claiming of priority to this provision application is absence from both the current bibliography sheet and the application data sheet. For this reason, the earliest date of these claimed limitations are considered as the filing date of the instant application, 4/8/2021. 
Applicant has not argued the patentability of the claims. For this reason, this Office 
Action has been made Final. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIEN M LE/Primary Examiner, Art Unit 2876